DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 08/17/2022.
Applicant’s cancelation of claims 15-20 is acknowledged and require no further examining.  Claims 1-14 and 21-26 are pending and examined below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over reference Toukairin et al. (8,513,838) in view of references Williams et al. (6,446,734) and Hashimoto et al. (2016/0229045).
Regarding claim 1, Toukairin et al. disclose a power tool (50) comprising:
a motor (2) with a rotation axis (see figure 1 below) defining a front-rear direction;
a fan (25);
a body (1a) extending in the front-rear direction and accommodating the motor (2) and the fan (25);
a grip (1b) extending in a downward direction form the body (1a), the downward direction being transverse to the front-rear direction;
a battery holder (see figure 1 below) connected to a lower end of the grip (1b) opposite the body (1a); and
an inverter board (3) accommodated in the body (1a) to switch a current provided from a battery hold by the battery holder (see figure 1 below) to the motor (2).
(Figure 1 and Column 6 lines 5-22, 63-67)
[AltContent: textbox (Rotation Axis)][AltContent: arrow][AltContent: textbox (Toukairin et al.)][AltContent: textbox (Battery Holder)][AltContent: connector]
    PNG
    media_image1.png
    563
    466
    media_image1.png
    Greyscale

However, Toukairin et al. do not disclose a connector and do not disclose the invertor board parallel to the rotation of axis.
Williams et al. disclose a power tool (10) comprising: 
body (14) defining a front-rear axis; 
a grip (44) extending perpendicularly of the front-rear axis and extending from the body (14);
a connector (46) located frontward from the grip (44), extending perpendicularly of the front-rear axis, and extending downward from the body (14); and 
a battery holder (28) connected to the lower end of the grip (44) and a lower end of the connection (46). 
(Figure 3 and Column 3 lines 28-50)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the power tool of Toukairin et al. by incorporating the connector as taught by Williams et al., since column 1 lines 51-54 of Williams et al. states such a modification would improve resistance to breakage between the grip and body.
Hashimoto et al. disclose a power tool (10a) comprising: a motor (31) with a rotation of axis (see figure 3 below); and an inverter board (65) situated parallel to the rotation of axis (see figure 3 below). (Figure 3 and Page 2 paragraph 40, Page 4 paragraph 49, 50, Page 5 paragraph 57) 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the inverter board of Toukairin et al. by situating the inverter board parallel to the rotation axis as taught by Hashimoto et al., since page 5 paragraph 57 of Hashimoto et al. states such a modification would improve the cooling characteristics of the inverter board.
[AltContent: textbox (Hashimoto et al.)][AltContent: textbox (Rotation Axis)][AltContent: arrow][AltContent: connector]
    PNG
    media_image2.png
    596
    512
    media_image2.png
    Greyscale

Regarding claim 2, Toukairin et al. modified by Williams et al. and Hashimoto et al. disclose the body (Toukairin et al. – 14) has an air vent connecting an internal space of the body (Toukairin et al. – 14) and an outside of the body (Toukairin et al. – 14), and the inverter board (Toukairin et al. – 3) is at least partially located between the fan (Toukairin et al. – 25) and the air vent. (Toukairin et al. – Figure 3 and Column 6 lines 63-67 through Column 7 lines 1-10) (Hashimoto et al. – Figure 3 and Page 5 paragraph 57)
Regarding claim 3, Toukairin et al. modified by Williams et al. and Hashimoto et al. disclose the air vent includes an inlet (Toukairin et al. – 21, 22) to allow an airflow from the outside to the internal space in response to the rotation of the fan (Toukairin et al. – 25), and an outlet (column 6 lines 66-67) to allow the airflow from the internal space to the outside, wherein the inverter board (Toukairin et al. – 3) is at least partially located between the fan (Toukairin et al. – 25) and the inlet (Toukairin et al. – 21, 22). (Toukairin et al. – Figure 3 and Column 6 lines 63-67 through Column 7 lines 1-10) (Hashimoto et al. – Figure 3 and Page 5 paragraph 57)
Regarding claim 4, Toukairin et al. modified by Williams et al. and Hashimoto et al. disclose the fan (Toukairin et al. – 25) is located forward from a center of the inverter board (Toukairin et al. – 3) in the front-rear direction, and the inlet (Toukairin et al. – 21, 22) is located rearward from the center of the inverter board (Toukairin et al. – 3) in the front-rear direction. (Toukairin et al. – Figure 3 and Column 6 lines 63-67 through Column 7 lines 1-10) (Hashimoto et al. – Figure 3 and Page 5 paragraph 57)
Regarding claim 5, when modifying Toukairin et al. and Williams et al. in view of Hashimoto et al., the inverter board is interpreted to be adjacent a side of the motor that is transverse to the front-rear direction.
However, Toukairin et al. modified by Williams et al. and Hashimoto et al. do not explicitly disclose the inverter board is situated in a downward direction from the motor.
It would have been obvious to the person of ordinary skill in the art would have situated the inverter board in a downward direction from the motor, since it has been held that rearranging the parts of an invention involves only routine skill in the art. [MPEP 2144.04 (VI-C)].  The person of ordinary skill in the art would be motivated to situate the inverter board in a downward direction from the motor since such a modification would situate the inverter board closer to the battery holder, thereby making the overall tool easier to assembly.
Page 7 paragraph 32 of the Specification, the inverter board is disclosed to be below the motor.  The Specification as originally filed does not disclose any critically for situating the invertor board in a downward direction form the motor.  Therefore, it would have been prima facie obvious to modify Toukairin et al. in view Williams et al. and Hashimoto et al. to obtain the invention as specified in claim 5 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 6, Toukairin et al. modified by Williams et al. and Hashimoto et al. disclose a control circuit board (Toukairin et al. – 4) accommodated in the battery holder (Toukairin et al. – see figure 1 above) to output a control signal for controlling a switching element (Toukairin et al. – 3a) in the inverter board (Toukairin et al. – 3). (Toukairin et al. – Figure 1 and Column 6 lines 16-19, 30-33)
Regarding claim 11, Toukairin et al. modified by Williams et al. and Hashimoto et al. disclose a trigger switch (Toukairin et al. – 7) located on the grip (Toukairin et al. – 1b) and operable to drive the motor (Toukairin et al. – 2), and a third signal wire (Toukairin et al. – see figure 6 below) at least partially accommodated in the grip (Toukairin et al. – 1b) and connecting the trigger switch (Toukairin et al. – 7) and the control circuit board (Toukairin et al. – 4). (Toukairin et al. – Figure 1, 6 and Column 8 lines 29-33, 43-45) 
Regarding claim 12, Toukairin et al. modified by Williams et al. and Hashimoto et al. disclose a lead wire (Toukairin et al. – see figure 6 below) configured to carry a current provided from the battery holder (Toukairin et al. – see figure 1 above) to the motor (Toukairin et al. – 2) and connected to a surface of the inverter board (Toukairin et al. – 3) closer to the battery holder (Toukairin et al. – 3). (Toukairin et al. – Figure 3, 6)  
When situating the inverter board parallel to the rotation axis, the inverter board is interpreted to be adjacent a side of the motor that is transverse to the front-rear direction.  Since the inverter board is adjacent to a side of the motor that is transverse to the front-rear direction, the lower surface of the inverter board would be closing to the battery holder and the lead wire would be connected to the lower surface of the inverter board.
[AltContent: textbox (First Wire)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lead Wire)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Third Wire)][AltContent: textbox (Toukairin et al.)]
    PNG
    media_image3.png
    449
    798
    media_image3.png
    Greyscale

Regarding claim 14, Toukairin et al. modified by Williams et al. and Hashimoto et al. disclose a control circuit board (Toukairin et al. – 4) configured to output a control signal for controlling a switching element (Toukairin et al. – 3a) in the inverter board (Toukairin et al. – 3). (Toukairin et al. – Column 6 lines 16-19, 30-33)
However, Toukairin et al. modified by Williams et al. and Hashimoto et al. do not disclose the control circuit board is accommodated in the body.
It would have been obvious to the person of ordinary skill in the art to have the control circuit board accommodated in the body, since it has been held that rearranging parts of an invention involves only routine skill in the art. [MPEP 2144.04 (VI-C)]  The person of ordinary skill in the art would be motivated to situate the control circuit board in the body since such a modification would allow the battery holder to be more compact, thereby making the overall power tool more desirable.
On page 17 paragraph 82 of the Specification, the body is disclosed as capable of accommodating the control circuit board.  The Specification does not disclose any criticality of accommodating the control circuit board in the body.  Therefore, it would have been prima facie obvious to modify Toukairin et al. and Williams et al. to obtain the invention as specified in claim 14 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.

Claims 7-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over reference Toukairin et al. (8,513,838) in view of references Williams et al. (6,446,734) and Hashimoto et al. (2016/0229045) as applied to claims 6 and 12 respectively, and further in view of reference Sato (8,944,181).
Regarding claim 7, Toukairin et al. modified by Williams et al. and Hashimoto et al. disclose a first signal wire (Toukairin et al. – see figure 6 above) connecting the control circuit board (Toukairin et al. – 4) and the inverter board (Toukairin et al. – 3). (Toukairin et al. – Figure 6)
However, Toukairin et al. modified by Williams et al. and Hashimoto et al. do not disclose the first signal wire is at least partially accommodated in the connector.
Sato disclose a power tool (1) comprising: a body (see figure 8 below); a grip (see figure 8 below) extending from the body (see figure 8 below); a connector (see figure 8 below) extending from the body (see figure 8 below); and a power source (221B) connected to an end of the grip (see figure 8 below) and the end of the connector (see figure 8 below), wherein wires from the power source are accommodated in the connector (see figure 8 below). (Figure 8 and Column 13 lines 40-43)
[AltContent: ][AltContent: textbox (Body)][AltContent: textbox (Grip)][AltContent: arrow][AltContent: textbox (Sato)][AltContent: textbox (Connector)][AltContent: arrow]
    PNG
    media_image4.png
    526
    582
    media_image4.png
    Greyscale

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the power tool of Toukairin et al. in view Williams et al. by incorporating the accommodating of wires in the connector as taught by Sato, since such a modification would reduce the amount of wires in the grip, thereby making the overall tool easier to assembly.
Regarding claim 8, Toukairin et al. modified by Williams et al., Hashimoto et al., and Sato disclose the first wire (Toukairin et al. – see figure 6 above) is connected to a surface of the inverter board (Toukairin et al. – 3) closer to the battery holder (Toukairin et al. – 3). (Toukairin et al. – Figure 3, 6)
When situating the inverter board parallel to the rotation axis, the inverter board is interpreted to be adjacent a side of the motor that is transverse to the front-rear direction.  Since the inverter board is adjacent to a side of the motor that is transverse to the front-rear direction, the lower surface of the inverter board would be closing to the battery holder and the first wire would be connected to the lower surface of the inverter board.
Regarding claim 13, Toukairin et al. modified by Williams et al., Hashimoto et al., and Sato disclose the lead wire (Toukairin et al. – see figure 6 above) is at least partially accommodated in the connector (Williams et al. – 46). (Toukairin et al. – Figure 6) (Sato – Figure 8)

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over reference Toukairin et al. (8,513,838) in view of references Williams et al. (6,446,734), Hashimoto et al. (2016/0229045), and Sato (8,944,181) as applied to claim 6 above, and further in view of reference Beyerl et al. (10,205,365).
Regarding claim 9, Toukairin et al. modified by Williams et al., Hashimoto et al., and Sato disclose the claimed invention as stated above but do not disclose a sensor board.
Beyerl et al. disclose a power tool (100) comprising: a motor (126); a control circuit board (130); a sensor board (208) configured to detect the rotation of the motor (126); and a second signal wire connecting the sensor board (208) to the control circuit board (130). (Figure 2 and Column 6 lines 40-45, 55-58, Column 7 lines 15-19, 49-51)
[AltContent: arrow][AltContent: textbox (Second Wire)][AltContent: textbox (Beyerl et al.)]
    PNG
    media_image5.png
    412
    483
    media_image5.png
    Greyscale

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the power tool of Toukairin et al. by incorporating the sensor board and second signal wire as taught by Beyerl et al., since column 6 lines 55-58 of Beyerl et al. states such a modification would allow the control circuit board to determine the position, velocity, and acceleration of the motor.
When modifying Toukairin et al., Williams et al., Hashimoto et al., and Sato in view of Beyerl et al., the second signal wire is interpreted to be at least partially accommodated in the connector with the first signal wire.
Regarding claim 10, Toukairin et al. modified by Williams et al., Hashimoto et al., Sato, and Beyerl et al. disclose the motor (Toukairin et al. – 2) has a stator core (Toukairin et al. – 2c). (Toukairin et al. – Column 6 lines 34-43)
However, Toukairin et al. modified by Williams et al., Hashimoto et al., Sato, and Beyerl et al.do not disclose the sensor board is located rearwardly from the stator core.
It would have been obvious to the person of ordinary skill in the art to have the sensor board rearwardly from the stator core, since it has been held that rearranging parts of an invention involves only routine skill in the art.  [MPEP 2144.04 (VI-C)]  The person of ordinary skill in the art would be motivated to situated the sensor board rearwardly form the stator core since such a modification would allow the sensor to be closer to the stator and rotor.
On page 13 paragraph 62 of the Specification, the sensor board is disclosed to be located rearward of the stator core.  The Specification does not disclose any criticality for having the sensor board rearward of the stator core.  Therefore, it would have been prima facie obvious to modify Toukairin et al., Williams et al. and Beyerl et al. to obtain the invention as specified in claim 14 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over reference Toukairin et al. (8,513,838) in view of references Williams et al. (6,446,734) and Sato (8,944,181).
Regarding claim 21, Toukairin et al. disclose a power tool (50) comprising:
a motor (2) with a rotation axis (see figure 1 above) defining a front-rear direction;
a fan (25);
a body (1a) extending in the front-rear direction and accommodating the motor (2) and the fan (25);
a grip (1b) extending in a downward direction form the body (1a), the downward direction being transverse to the front-rear direction;
a battery holder (see figure 1 below) connected to a lower end of the grip (1b) opposite the body (1a);
an inverter board (3) in the body (1a) and configured to switch a current provided from a battery hold by the battery holder (see figure 1 above) to the motor (2); and
control circuit board (4) accommodated in the battery holder (see figure 1 above) to output a control signal for controlling a switching element (3a) in the inverter board (3).
(Figure 1 and Column 6 lines 5-22, 30-33, 63-67)
However, Toukairin et al. do not disclose a connector and do not disclose a first signal wire at least partially in the connector.
Williams et al. disclose a power tool (10) comprising: 
body (14) defining a front-rear axis; 
a grip (44) extending perpendicularly of the front-rear axis and extending from the body (14);
a connector (46) located frontward from the grip (44), extending perpendicularly of the front-rear axis, and extending downward from the body (14); and 
a battery holder (28) connected to the lower end of the grip (44) and a lower end of the connection (46). 
(Figure 3 and Column 3 lines 28-50)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the power tool of Toukairin et al. by incorporating the connector as taught by Williams et al., since column 1 lines 51-54 of Williams et al. states such a modification would improve resistance to breakage between the grip and body.
Sato disclose a power tool (1) comprising: a body (see figure 8 above); a grip (see figure 8 above) extending from the body (see figure 8 above); a connector (see figure 8 above) extending from the body (see figure 8 above); and a power source (221B) connected to an end of the grip (see figure 8 above) and the end of the connector (see figure 8 above), wherein wires from the power source are accommodated in the connector (see figure 8 above). (Figure 8 and Column 13 lines 40-43)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the power tool of Toukairin et al. in view Williams et al. by incorporating the accommodating of wires in the connector as taught by Sato, since such a modification would reduce the amount of wires in the grip, thereby making the overall tool easier to assembly.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over reference Toukairin et al. (8,513,838) in view of references Williams et al. (6,446,734) and Sato (8,944,181) as applied to claim 21 above, and further in view of reference Beyerl et al. (10,205,365).
Regarding claim 22, Toukairin et al. modified by Williams et al. and Sato disclose the claimed invention as stated above but do not disclose a sensor board.
Beyerl et al. disclose a power tool (100) comprising: a motor (126); a control circuit board (130); a sensor board (208) configured to detect the rotation of the motor (126); and a second signal wire connecting the sensor board (208) to the control circuit board (130). (Figure 2 and Column 6 lines 40-45, 55-58, Column 7 lines 15-19, 49-51)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the power tool of Toukairin et al. by incorporating the sensor board and second signal wire as taught by Beyerl et al., since column 6 lines 55-58 of Beyerl et al. states such a modification would allow the control circuit board to determine the position, velocity, and acceleration of the motor.
When modifying Toukairin et al., Williams et al., and Sato in view of Beyerl et al., the second signal wire is interpreted to be at least partially accommodated in the connector with the first signal wire.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over reference Toukairin et al. (8,513,838) in view of references Williams et al. (6,446,734) and Sato (8,944,181) as applied to claim 21 above, and further in view of reference Tanimoto et al. (9,314,908).
Regarding claim 23, Toukairin et al. modified by Williams et al. and Sato disclose the claimed invention as stated above but do not disclose an interface panel.
Tanimoto et al. disclose a power tool (1) comprising a interface panel (31) including a display (indicating lamps) and an operation unit (operation buttons), wherein the interface panel (31) is situated on an upper surface of the battery holder (6c). (Figure 1 and Column 18 lines 18-25, Column 19 lines 42-47)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the power tool of Toukairin et al. by incorporating the interface panel as taught by Tanimoto et al., since column 19 lines 42-47 of Tanimoto et al. states such a modification would allow the power tool to indicate information and allow the user to input information.
Since the interface panel is situated on the front upper surface of the battery holder, the interface panel is interpreted to be situated between the grip and the connector.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over reference Toukairin et al. (8,513,838) in view of references Williams et al. (6,446,734) and Sato (8,944,181) as applied to claim 21 above, and further in view of reference Oomori et al. (2013/0126202).
Regarding claim 24, Toukairin et al. disclose the control circuit board (4) includes a control signal output circuit (13) in the battery holder (see figure 1 below). (Figure 6 and Column 9 lines 46-49)
Toukairin et al. modified by Williams et al. and Sato disclose the claimed invention as stated above but do not disclose a clutch dial.
Oomori et al. disclose a power tool (1) comprising: a clutch dial (27). (Figure 1 and Page 2 paragraph 47, 51, Page 3 paragraph 58)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the power tool of Toukairin et al. by incorporating by incorporating the clutch dial as taught by Oomori et al., since page 2 paragraph 51 of Oomori et al. states such a modification would allow switching of a plurality of modes.
However, Toukairin et al. in view of Williams et al., Sato, and Oomori et al. do not explicitly disclose the clutch dial on the connector.
It would have been obvious to the person of ordinary skill in the art to have the clutch dial situated on the connector, since it has been held that rearranging parts of an invention involves only routine skill in the art. [MPEP 2144.04 (VI-C)]  The person of ordinary skill in the art would be motivated to situate the clutch dial on the connector since such a modification would allow easier access to the clutch dial with the hand gripping the grip, thereby making the overall power tool more desirable.
On page 9 paragraph 42 of the Specification, the clutch dial is disclosed to be located on the lower front of the connector.  The Specification does not disclose any criticality for locating the clutch on the lower front of the connector.  Therefore, it would have been prima facie obvious to modify Toukairin et al., Williams et al., Sato, and Oomori et al. to obtain the invention as specified in claim 24 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over reference Toukairin et al. (8,513,838) in view of references Williams et al. (6,446,734) and Beyerl et al. (10,205,365).
Regarding claim 25, Toukairin et al. disclose a power tool (50) comprising:
a brushless motor (2) with a rotation axis (see figure 1 above) defining a front-rear direction,
wherein the brushless motor (2) includes a rotor (2a) and a stator (2c);
a fan (25);
a body (1a) extending in the front-rear direction and accommodating the motor (2) and the fan (25);
a grip (1b) extending in a downward direction form the body (1a), the downward direction being transverse to the front-rear direction;
a battery holder (see figure 1 below) connected to a lower end of the grip (1b) opposite the body (1a);
control circuit board (4) in the battery holder (see figure 1 above); and
an inverter board (3) in the body (1a) and configured to switch a current provided from a battery hold by the battery holder (see figure 1 above) to the motor (2).
 (Figure 1 and Column 6 lines 5-22, 30-43, 63-67)
However, Toukairin et al. do not disclose a connector and do not disclose a sensor board
Williams et al. disclose a power tool (10) comprising: 
body (14) defining a front-rear axis; 
a grip (44) extending perpendicularly of the front-rear axis and extending from the body (14);
a connector (46) located frontward from the grip (44), extending perpendicularly of the front-rear axis, and extending downward from the body (14); and 
a battery holder (28) connected to the lower end of the grip (44) and a lower end of the connection (46). 
(Figure 3 and Column 3 lines 28-50)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the power tool of Toukairin et al. by incorporating the connector as taught by Williams et al., since column 1 lines 51-54 of Williams et al. states such a modification would improve resistance to breakage between the grip and body.
Beyerl et al. disclose a power tool (100) comprising: a motor (126); a control circuit board (130); a sensor board (208) configured to detect the rotation of the motor (126); and a second signal wire connecting the sensor board (208) to the control circuit board (130). (Figure 2 and Column 6 lines 40-45, 55-58, Column 7 lines 15-19, 49-51)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the power tool of Toukairin et al. by incorporating the sensor board and second signal wire as taught by Beyerl et al., since column 6 lines 55-58 of Beyerl et al. states such a modification would allow the control circuit board to determine the position, velocity, and acceleration of the motor.
Regarding claim 26, Toukairin et al. modified by Williams et al. and Beyerl et al. disclose a plurality of signal wires connecting the sensor board (Beyerl et al. – 208) and the inverter board (Toukairin et al. – 3). (Toukairin et al. – Figure 1)(Beyerl et al. – Figure 2)

Response to Arguments
The Amendments filed on 08/17/2022 have been entered.  Applicant’s cancelation of claims 15-20 is acknowledged and require no further examining.  Claims 1-14 and 21-26 are pending in the application.

In response to the arguments of the objections toward the claims, in view of the amendments to the claims, Examiner withdraws the claim objections.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 reference Toukairin et al. (8,513,838) modified by reference Williams et al. (6,446,734), in view of the amendments to the claims, Examiner withdraws the 103 rejections.  However, upon further consideration, a new ground(s) of rejection is made in view of Hashimoto et al. (2016/0229045).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        November 4, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731